     Case: 3:20-cv-00086-MPM-JMV Doc #: 28 Filed: 11/04/20 1 of 1 PageID #: 1861


                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                       OXFORD DIVISION

JERRY LYNN LOFTON                                                                                        PETITIONER

V.                                                                               NO. 3:20-CV-00086-MPM-JMV

WARDEN JESSE WILLIAMS and
THE ATTORNEY GENERAL OF THE STATE OF MISSISSIPPI                                                     RESPONDENTS

                                                         ORDER

         This matter comes before the Court upon Petitioner’s motion for leave to file a sur-

rebuttal. 1 Doc. # 27. In so moving, Petitioner fails to demonstrate, or even generally argue, that

the filing of such a sur-rebuttal is necessary. And while Petitioner does cite Rule 5(a) and (e) of

the Rules Governing § 2254 Cases in support, his reliance on this authority is misplaced. Rule

5(a) merely provides that “[t]he respondent is not required to answer the petition unless a judge

so orders.” Rule 5(a) of the Rules Governing § 2254 Cases in the United States District Courts.

The Court did, in fact, order such a response from Respondents. See Doc. # 7. Rule 5(e)

additionally provides that “[t]he petitioner may submit a reply to the respondent’s answer or

other pleading within a time fixed by the judge.” Rule 5(e) of the Rules Governing § 2254 Cases

in the United States District Courts. The Court also permitted Petitioner to file a reply within a

certain period of time, and that reply has been filed. 2 See Doc. #s 7, 19. Accordingly, the Court

finds that Petitioner’s motion [27] for leave to file a sur-rebuttal is not well-taken and is,

therefore, DENIED.

         SO ORDERED, this the 4th day of November, 2020

                                                         /s/ Jane M. Virden
                                                         JANE M. VIRDEN
                                                         UNITED STATES MAGISTRATE JUDGE

1
  Petitioner styles his filing as a “motion for permission to file a reply to the respondent’s opposition to the petitioner’s
traverse.” See Doc. # 27. In other words, Petitioner asks that he be allowed to file a reply to Respondents’ reply to
Petitioner’s reply to Respondents’ response to Petitioner’s federal habeas petition. See id.
2
  The Court notes that Petitioner was granted an extension of time to file his reply. See Doc. # 17.
